446 So. 2d 1213 (1984)
STATE of Louisiana
v.
Joseph CLAY.
No. 84-K-0074.
Supreme Court of Louisiana.
March 9, 1984.
Reconsideration Denied April 23, 1984.
Denied.
LEMMON, J., concurs. The trial judge, upon replacing the juror, should have stated for the record the precise reasons that the juror was unable to continue serving, as well as any alternatives to replacement that the judge had considered. Otherwise, our appellate court cannot review for abuse of discretion. However, since defendant failed to apply for a new trial to make a record in support of his objection or otherwise to establish prejudice, I concur in denying the application.
DENNIS, J., would grant the writ.